830 F.2d 193
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.APPLIED COATINGS INTERNATIONAL, INC., et al., Plaintiffs,Harry A. Beale, Plaintiff-Appellant,v.OMNIMAX, INC., Alan P. Magerman, Voting Trustee, Defendants-Appellees.
No. 87-3793
United States Court of Appeals, Sixth Circuit.
September 30, 1987.

ORDER
Before ENGEL, MERRITT and RYAN, Circuit Judges.


1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
Harry Beale, one of the plaintiffs, sought leave from the district court to amend the complaint.  Leave to amend was denied on August 5, 1987.  Beale appealed the August 5 order.


3
An order denying a motion to amend or supplement a complaint is not appealable.  Encoder Communications, Inc. v. Telegen, Inc., 654 F.2d 198, 202 (2d Cir. 1981).  No final judgment or appealable order has been entered.  Coopers & Lybrand v. Livesay, 437 U.S. 463 (1978); Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949); Catlin v. United States, 324 U.S. 229 (1945).


4
It is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.